PER CURIAM.
The Appellants, plaintiffs below, appeal the denial of their motions to file amended complaints to state a cause of action against The Hertz Corporation based on its decision to rent a car to a driver under the age of twenty-five years, contrary to the corporation’s policy establishing twenty-five as the driver’s minimum age. We agree with the reasoning of the Oregon Court of Appeals when it held, “If a 16-year-old can lawfully drive a car, a person may entrust a ear to a driver who is that age or older without being negligent.... Without more, an allegation that a person entrusted a ear to a person who is under 25 cannot state a claim for negligent entrustment.” Mathews v. Federated Svc. Ins. Co., 122 Or.App. 124, 857 P.2d 852, 858 (Or.App.1993). Therefore, Appellants’ proposed amended complaints did not state a cause of action.
Because the amendment would have been futile, we hold that the trial court did not *232abuse its discretion in denying leave to amend. Accordingly, we affirm.
Affirmed.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., Concur.